UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/12 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) March 31, 2012 Shares Value COMMON STOCKS(98.3%) CONSUMER DISCRETIONARY(17.4%) AutoZone, Inc.* $ Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Las Vegas Sands Corp. McDonald’s Corp. Netflix, Inc.* NIKE, Inc. Class B Priceline.com, Inc.* Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES(3.1%) Costco Wholesale Corp. PepsiCo, Inc. Sysco Corp. ENERGY(8.0%) Chevron Corp. Enterprise Products Partners L.P. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Schlumberger Ltd. Suncor Energy, Inc. TransCanada Corp. FINANCIALS(5.9%) BlackRock, Inc. Capital One Financial Corp. JPMorgan Chase & Co. M&T Bank Corp. U.S. Bancorp HEALTH CARE(18.2%) Aetna, Inc. Agilent Technologies, Inc. Allergan, Inc. Amgen, Inc. Biogen Idec, Inc.* Bristol-Myers Squibb Co. Express Scripts, Inc.* Gilead Sciences, Inc.* McKesson Corp. Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Shares Value UnitedHealth Group, Inc. $ Watson Pharmaceuticals, Inc.* INDUSTRIALS(9.6%) Boeing Co. (The) Canadian National Railway Co. CSX Corp. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY(26.1%) Accenture PLC Class A Altera Corp. Analog Devices, Inc. Apple, Inc.* Baidu, Inc. ADR* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Cognizant Technology Solutions Corp. Class A* EMC Corp.* Google, Inc. Class A * Intel Corp. International Business Machines Corp. Intuit, Inc. Marvell Technology Group Ltd.* Motorola Solutions, Inc. NetApp, Inc.* Oracle Corp. QUALCOMM, Inc. SAP AG ADR TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A* MATERIALS(6.9%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR E.I. du Pont de Nemours & Co. Ecolab, Inc. Mosaic Co. (The) Newmont Mining Corp. TELECOMMUNICATION SERVICES(2.2%) America Movil SAB de C.V. Series L, ADR BCE, Inc. UTILITIES(0.9%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES(98.3%) (Cost $144,077,023) $ 1 Value Line Larger Companies Fund, Inc. March 31, 2012 Principal Amount Value SHORT-TERM INVESTMENTS(1.8%) REPURCHASE AGREEMENT(1.8%) $ With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $3,500,023 (collateralized by $3,295,000 U.S. Treasury Notes 2.7500% due 02/15/19, with a value of $3,562,577) TOTAL SHORT-TERM INVESTMENTS
